Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 1-5, 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/116555 A1 (US 2019/0326564 A1 being an English language equivalent).
WO 2018/116555 A1 discloses an adhesive composition comprising an organic solvent, a polyolefin resin having a carboxy group, and a polyisocyanate composition , wherein the polyisocyanate comprises a polymer of an aliphatic polyisocyanate and a polymer of an alicyclic polyisocyanate, wherein polyisocyanate compositions comprising a combination of isocyanurate of hexamethylene diisocyanate and isocyanurate of isophorone diisocyanate are exemplified.  See abstract and paragraphs [0035]-[0053], [0057], [0069], [0115], [0116], and at least Example 1 within US 2019/0326564 A1.  Within paragraph [0035] and [0057], it is taught that the polyisocyanate combination yields adhesives having excellent adhesiveness and laminates excellent in electrolytic solution resistance and heat resistance.  Within paragraph [0049], it is taught that the polyisocyanate based polymers may contain the diisocyanate monomers from which the polymers are derived.  Within paragraphs [0089]-[0104], battery applications, including lithium ion battery applications are disclosed.
4.	Claims 6-8, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/116555 A1 (US 2019/0326564 A1 being an English language equivalent) in view of JP 2015-21108 A.
WO 2018/116555 A1 discloses an adhesive composition comprising an organic solvent, a polyolefin resin having a carboxy group, and a polyisocyanate composition , wherein the polyisocyanate comprises a polymer of an aliphatic polyisocyanate and a polymer of an alicyclic polyisocyanate, wherein polyisocyanate compositions comprising a combination of isocyanurate of hexamethylene diisocyanate and isocyanurate of isophorone diisocyanate are exemplified.  See abstract and paragraphs [0035]-[0053], [0057], [0069], [0115], [0116], and at least Example 1 within US 2019/0326564 A1.  Within paragraph [0035] and [0057], it is taught that the polyisocyanate combination yields adhesives having excellent adhesiveness and laminates excellent in electrolytic solution resistance and heat resistance.  Within paragraph [0049], it is taught that the polyisocyanate based polymers may contain the diisocyanate monomers from which the polymers are derived.  Within paragraphs [0089]-[0104], battery applications, including lithium ion battery applications are disclosed.
5.	The primary reference fails to disclose applicants claimed polyolefin having the claimed graft amounts and molecular weight; however, polyolefins having these properties were known components for analogous adhesive compositions at the time of invention, as evidenced by the English abstract of JP 2015-21108 A.  Accordingly, since it has been held that it prima facie obvious to use a known compound for its known function, the position is taken that it would have been obvious to employ polyolefin resins having the claimed properties to produce the adhesive of the primary reference.  Furthermore, since the isocyanate groups react with the carboxylic groups, it further would have been obvious to tailor the reactive groups, as claimed, to optimize the adhesive/curing properties of the adhesive composition.
6.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765